Kupferman, J. P., dissents in a memorandum, as follows:
I dissent and would reverse and would deny the motion dismissing the various causes of action. I was a member of the court which dismissed the original complaint with leave to replead (44 AD2d 671). Not only have the plaintiffs made more definitive the complaint herein, but in the interim the Court of Appeals in its memorandum decision in Lanzi v Brooks (43 NY2d 778, 780), has made an explicit statement with respect to the requirement of pleading under CPLR 3016 (subd [b]).